Citation Nr: 1042310	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-03 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for chronic 
left ankle sprain with metatarsalgia and tendonitis of the left 
foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to March 
1994, with evidence of additional active duty for training 
purposes prior to February 1982.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which increased the evaluation of the 
Veteran's service connected chronic sprain of the left ankle with 
metatarsalgia of the left foot, also diagnosed as tendonitis of 
the left foot to 20 percent, effective July 3, 2003.  

The service-connected disability includes impairment of the left 
foot and left ankle.  The Board will adjudicate the left ankle 
aspect of the appeal and remand the left foot condition, which is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

The Veteran's left ankle condition is characterized by pain and 
limitation of motion to no less than 5 degrees dorsiflexion and 5 
degrees plantar flexion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for left 
ankle condition are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 
5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed into 
law on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant about the information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to the initial decision on a claim for VA benefits.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by a subsequent content-complying notice and readjudication 
of the claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).  In August 2003, the Veteran received a 
notice letter, which notified him of what information and 
evidence was needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, and 
what information and evidence would be obtained by VA.  

The United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim, including the degree of 
disability and the effective date of an award.  In July 2008, the 
Veteran received another notice letter, which notified him how 
disability ratings were assigned, as required by Dingess, but not 
how effective dates were determined.  The RO issued a SSOC in 
November 2008.  Despite the inadequate notice provided to the 
Veteran on this latter element of effective dates, however, the 
original grant of an increased evaluation was assigned an 
effective date of July 3, 2003, the date the claim was received.  
Thus, the Board finds no prejudice to the Veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Regarding the duty to assist, the Board is not aware of the 
existence of additional relevant evidence in connection with the 
Veteran's claims that VA has not sought.  Service treatment 
records, private treatment records, VA medical examination 
results, and statements of the Veteran, his wife, and his 
representative have been associated with the record.  The Veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence that 
might be relevant to the issues on appeal, and that VA has 
satisfied the duty to assist.

Analysis

In a June 1994 rating decision, the RO granted service connection 
for tendonitis, left foot, evaluated as noncompensably (0 
percent) disabling.  In a September 1996 rating decision, the 
disability was recharacterized as chronic sprain of the left 
ankle with metatarsalgia of the left foot, also diagnosed as 
tendonitis, and the disability evaluation was increased to 10 
percent, effective September 3, 1996.  A January 1999 rating 
decision continued this evaluation.  The Veteran again filed a 
claim for an increased rating on July 3, 2003.  In the December 
2003 rating decision at issue, this rating was increased to 20 
percent, effective July 3, 2003, the date the Veteran's claim for 
an increased rating was received by the RO.

The Veteran's left ankle condition is currently evaluated under 
Diagnostic Code 5271, for limitation of motion of the ankle.  See 
38 C.F.R. § 4.71a.  The current 20 percent rating is the maximum 
available under that diagnostic code.  A higher evaluation is 
available under Diagnostic Code 5270 for ankylosis of the ankle 
in plantar flexion greater than 30 degrees.  See id.

In October 2003, the Veteran underwent a VA medical examination 
in conjunction with this claim and his bilateral knee claim.  At 
that time, the Veteran was found to have normal posture and an 
extremely exaggerated left-antalgic gait.  His range of motion 
for his left ankle was dorsiflexion from zero to 5 degrees, which 
could be pushed to 10 degrees, and plantar flexion from zero to 5 
degrees, which could be pushed to 15 degrees.  The examiner noted 
that his range of motion was not additionally limited by fatigue, 
weakness, lack of endurance, or incoordination.  The Veteran 
complained of constant pain, not flare-ups.

Private medical records from September 2004 note a restricted 
range of motion in the left ankle joint, both on flexion and 
extension.

In her August 2008 letter, the Veteran's wife describes how his 
left ankle disability has affected the Veteran's lifestyle, 
including the limitations it has placed on his ability to drive 
long distances, complete chores, play with his children, and 
romance.

In October 2008, the Veteran had another VA medical examination.  
His functional impairment was found to include a limp when he 
walks and the need for him to have "a sit down job."  Range of 
motion for his left ankle was dorsiflexion from zero to 10 
degrees with pain, and plantar flexion from zero to 20 degrees 
with pain.  The examiner noted that his range of motion was not 
additionally limited by fatigue, weakness, lack of endurance, or 
incoordination although repetitive use did cause pain, fatigue, 
weakness, and lack of endurance.  There was no ankylosis.  The 
Veteran stated that he was unable to walk any distance due to the 
ankle pain.  

To the extent that the Veteran's representative has argued that a 
new examination is necessary because the Veteran's condition may 
have worsened and thus the October 2008 VA examination is 
"stale," the Board notes that neither the Veteran nor his 
representative has argued that his condition has in fact worsened 
since the October 2008 examination.  Because the Veteran does not 
report that the worsened since the October 2008 VA examination, 
the examination is adequate for rating purposes and thus a remand 
is not required solely due to the passage of time since the 
October 2008 VA examinations.  See Palczewski v. Nicholson, 21 
Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43186 (1995).  Further, although the Veteran's 
representative argues that the October 2008 examiner's discussion 
of the DeLuca criteria is confusing, the Board reiterates that 
the maximum evaluation under Diagnostic Code 5271 for limitation 
of motion of the ankle is the current 20 percent evaluation and 
the Court has held that the provisions of 38 C.F.R. §§ 4.40 and 
4.45, which relate to limitation of motion due to pain, are thus 
not applicable.  See Spencer v. West, 13 Vet. App. 376, 382 
(2000), see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
As the Veteran's left ankle disability is currently at the 
maximum evaluation under Diagnostic Code 5271 for limitation of 
motion, DeLuca does not apply and the Veteran is not prejudiced 
by the October 2008 examiner's discussion of its criteria.

Based on the evidence described above, the Veteran's symptoms 
most nearly approximate the criteria for a 20 percent evaluation.  
The record shows limitation of the range of motion of the 
Veteran's left ankle and pain in his left foot and ankle.  At its 
worst, this limitation of motion is to five degrees in both 
dorsiflexion and plantar flexion, which satisfies the 
requirements of marked limitation of motion necessary for the 20 
percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  
The record does not show any additional functional loss due to 
repetition.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), 
citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  As the evidence shows 
some range of motion, a high rating for ankylosis is not 
warranted.  

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2009); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably raised 
by the record).  The Board finds that referral for consideration 
of an extraschedular evaluation for the Veteran's left ankle 
condition is not warranted.  An extra-schedular evaluation is for 
consideration where a service-connected disability presents an 
exceptional or unusual disability picture where the diagnostic 
criteria do not reasonably describe or contemplate the severity 
and symptomatology of the Veteran's service-connected disability.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an 
exceptional or unusual disability picture, then the Board must 
consider whether the disability picture exhibits other factors 
such as marked interference with employment and frequent periods 
of hospitalization.  Id. at 115-116.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the schedular 
evaluation is adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.  Here, the schedular 
rating, which contemplates the limitation of motion associated 
with the Veteran's left ankle condition, is not inadequate.  As 
such, extraschedular referral is not in order here.

The Board finds that, at no time during the pendency did the 
Veteran's left ankle condition warrant an evaluation in excess of 
20 percent.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As 
such, staged rating is not warranted.


ORDER

An evaluation in excess of 20 percent for chronic left ankle 
sprain is denied.


REMAND

In seeking an increased rating, the Veteran cites his left foot 
problems in addition to the left ankle impairment.  The examiner 
who conducted the October 2008 VA examination diagnosed the 
Veteran as having left foot disability, and at the conclusion of 
his report, recommended that be further evaluated of his left 
foot tendonitis with an MRI or a bone scan as this condition had 
been ongoing for such a long time.  Despite the recommendation 
from the examiner, there is no indication that further efforts 
were made by the RO to obtain the recommended MRI or bone scan of 
the left foot.  In this regard, the Board observes that the Court 
has held that VA's duty to assist includes taking reasonable 
steps to obtain information requested by a medical examiner, 
including additional diagnostic tests.  See Daves v. Nicholson, 
21 Vet. App. 46, 51-52 (2007); Green v. Derwinski, 1 Vet. App. 
121, 123-124 (1991); 38 C.F.R. § 3.159(c)(4).  Further 
development is thus necessary.

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, 
outstanding records with the claims folder, 
schedule the Veteran for a VA examination to 
determine the current severity of his left 
foot disability, including metatarsalgia and 
tendonitis.  The claims file should be made 
available to the examiner and reviewed in 
conjunction with this examination.  Any 
indicated studies, including an MRI or bone 
scan, should be performed.  The report should 
set forth all objective findings and 
impairment of his left foot and an assessment 
of the severity of symptoms.  All findings 
and conclusions should be set forth in a 
legible report.

2.  Then adjudicate whether a separate 
compensable rating for left foot disability 
is warranted in light of the additional 
evidence obtained.  If the claim is not 
granted to the Veteran's satisfaction, send 
him and his representative a supplemental 
statement of the case and give them an 
opportunity to respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


